In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00220-CV

GLEN HYDE, AVIATION UTILITIES             §   On Appeal from the 431st District Court
SERVICES, INC., AND CANDACE HYDE,
Appellants                                §   of Denton County (19-9622-431)

V.                                        §   September 17, 2020

DIANNA NELSON, Appellee                   §   Memorandum Opinion by Justice Womack

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.

                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Dana Womack
                                        Justice Dana Womack